NOT PRECEDENTIAL


       UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                    ________

                                   No. 10-2405
                                   _________


                        UNITED STATES OF AMERICA

                                        v.

                                BARRY MAYO,
                                          Appellant
                                  ________

                On Appeal from the United States District Court
                          for the District of New Jersey
                          (D.C. No. 2-09-cr-00177-001)
               District Judge: Honorable Dickinson R. Debevoise
                                     _______

                   Submitted Under Third Circuit LAR 34.1(a)
                                April 25, 2011

            Before: SLOVITER, GREENAWAY, JR., Circuit Judges
                        and POLLAK,* District Judge
                            (Filed April 26, 2011)
                                   ______

                                    OPINION
                                     ______




   *
     Hon. Louis H. Pollak, Senior Judge, United States District Court for the Eastern
District of Pennsylvania, sitting by designation.
SLOVITER, Circuit Judge.

       Appellant Barry Mayo was sentenced to 110 months imprisonment for being a

felon in possession of a firearm. He appeals the application of a four-point enhancement

to the calculation of his Guidelines range and the sufficiency of the District Court’s

consideration of his plea agreement.1 We will affirm the District Court’s judgment and

sentence.

                                             I.

       In 2009, Mayo was indicted for possession of a firearm by a convicted felon in

violation of 18 U.S.C. § 922(g)(1) and possession of body armor by a person convicted of

a violent felony in violation of 18 U.S.C. § 931(a)(1). In 2010, Mayo and the

Government entered into a plea agreement on the firearm count and the Government

agreed to dismiss the body armor count. The plea agreement contemplated a Guidelines

range based on an offense level of 21. The District Court, however, applied a four-point

enhancement to reach a new offense level of 25 and sentenced Mayo within the

Guidelines range for that offense level. The enhancement was for possession of “any

firearm or ammunition in connection with another felony offense.” U.S.S.G. §

2K2.1(b)(6). The term “another felony offense” may apply to an act “regardless of

whether a criminal charge was brought, or a conviction obtained.” U.S.S.G. § 2K2.1 app.

n.14(C). The other felony offense at issue was possession of body armor by a violent


   1
    The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction
under 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291.
                                           2
felon. See 18 U.S.C. § 931(a). Mayo does not deny possession of body armor (a bullet

proof vest) but denies that his firearm possession was “in connection with” possession of

the body armor. He notes that he was shot a few days prior to his arrest and contends that

he possessed both the firearm and the body armor for self-defense purposes.

                                             II.

       We review the District Court’s interpretation of the Sentencing Guidelines de

novo. United States v. Aquino, 555 F.3d 124, 127 (3d Cir. 2009). However, the District

Court’s application of the Guidelines to the facts is entitled to “due deference,” Id. at 127

n.5, and we review that application for abuse of discretion, United States v. Tupone, 442
F.3d 145, 149 (3d Cir. 2006).

       Mayo argues that the District Court should not have applied the four-point

enhancement because there was no evidence of a connection between the possession of

the firearm and possession of the body armor. We disagree. This court construes the

phrase “in connection with” broadly, noting that it “expresses some relationship or

association, one that can be satisfied in a number of ways such as a causal or logical

relation or other type of relationship.” United States v. Loney, 219 F.3d 281, 284 (3d Cir.

2000). The District Court found that Mayo possessed the firearm in connection with

possessing body armor, “whether he carried the firearm to gain revenge or whether he

carried it to protect himself.” App. at 62. Under either justification, there is a “logical

relation” between the firearm and the body armor sufficient to satisfy the Loney standard.


                                              3
Accordingly, the District Court did not abuse its discretion in applying the four-point

enhancement under U.S.S.G. § 2K2.1(b)(6) and imposing a within-Guidelines sentence.

                                            III.

       Mayo also claims that the District Court did not give proper consideration to the

plea agreement’s contemplation of a total offense level of 21. This claim lacks merit.

The District Court need not consider the parties’ suggested sentence when imposing its

sentence. See United States v. Schweitzer, 454 F.3d 197, 204 (3d Cir. 2006) (“The

reasonableness of a sentence depends not on the district court’s adherence to the range

recommended by . . . the parties.”). Rather, it must assess the 18 U.S.C. § 3553(a) factors

and impose a reasonable sentence. Id. The record in this case reflects the District

Court’s consideration of those factors when crafting a substantively reasonable sentence.

                                            IV.

       For the above-stated reasons, we will affirm the judgment and the sentence.




                                             4